The defendant, and those under whom he claims, have been in actual possession, under a color of title, of the land in controversy from June, 1794, to October, 1819, a period of more than twenty-five years. David came of age in 1803, and lived fourteen years afterwards. The statute therefore ran against him, and his heirs are consequently barred.
John came of age in 1805, and lived two years; so that, the statute began to run against him, and completed the bar against his heirs in 1812. The statute had run out against Enoch in 1815, and against Elisha in 1818, about six months before (338)   the date of the declaration in ejectment. All the lessors *Page 177 
have therefore lost their right of entry, and the judgment must consequently be affirmed.